Friedmann, J.,
dissents and votes to affirm the judgment with the following memorandum: I would affirm the judgment. The defendant’s contention that the trial court failed to apply the “grossly unqualified” standard in removing the subject juror is unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 92 NY2d 976, 978). Further, applying the “for cause” standard (see, CPL 270.20 [1] [b]), the trial court providently exercised its discretion in removing the juror (see, CPL 270.20 [1] [b]). I would “defer to the assessment of the trial court — which had the advantage of observing the juror’s over-all demeanor and body language — that the juror had ‘a state of mind that [was] likely to preclude [her] from rendering an impartial verdict’ (CPL 270.20 [1] [b])” (People v Johnson, supra, at 978).